                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:18-CV-00284-RJC-DSC


 JAMES YARBOROUGH,                               )
                                                 )
                  Plaintiff,                     )
                                                 )
 v.                                              )                    ORDER
                                                 )
 CITY OF CHARLOTTE AND                           )
 JON DUNHAM,                                     )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on “Plaintiff’s Motion for Leave to File Corrected

Response to Motion for Summary Judgment and to File Under Seal” (document # 30) filed May

10, 2018 and “Defendants’ Motion for Clarification of Deadline to Submit Reply Briefs and

Request that Reply Briefs be Due After Court Rules Upon Plaintiff’s Motion to Amend/Correct

His Brief” (document #32) filed May 14, 2019. For the reasons set forth below, the Motions will

be granted.


       The Court finds that this matter should be resolved on the merits and Plaintiff’s failure to

file a complete Response to Defendants’ Motions for Summary Judgment was not intended to

delay the proceedings or prejudice the Defendants. Therefore, Plaintiff is ordered to file a

corrected Response to Defendants’ Motions for Summary Judgment on or before June 7, 2019.

The Court will allow Plaintiff to file this corrected Response under seal, like his previous

Response, based upon prior Order of the Court. Additionally, Defendants’ Reply briefs will be

due based upon the date generated by CM/ECF when the Response is filed.
       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.



                                 Signed: June 5, 2019
